DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 5, 6, 9-13, 16-23 are currently pending in the application. Claims 6, 9, 13, 16, 17, 22 are withdrawn as directed to non-elected species.  Therefore claims 1, 5, 10, 11, 12 , 18-21 and 23 are examined on the merits below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 10, 11, 12 , 18-21 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a method of expanding tumor infiltrating lymphocytes or marrow infiltrating lymphocytes for immune therapy with an aAPC that expresses a scFv directed to any T cell inhibitory molecule or even the limited variety of inhibitory molecules described in the instant claims 5, 6, 12, 13.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with the claims. The applicant claims encompass cells which secrete “one or more scFv” that bind a “T cell inhibitory molecule” . The cell additionally comprises on the cell surface a scFv which selectively binds to the CD3 molecule and scFv or ligand which binds to CD28 and/or CD137.  As such applicant claims a cell which secretes a scFv directed to any  “T cell inhibitory molecule “ in any combination that is desired.  The claims would encompass scFv that bind to a wide variety of structurally and functionally diverse “inhibitory” molecules including soluble cytokine, chemokine, other secreted factors whether derived from the aAPC cell or the TIL sample to be expanded or the wide genus of proteins that are expressed on the surface of an aAPC cell or tumor infiltrating lymphocyte T cells. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue (see MPEP 2164.01(a)). Applicant discloses K562 cells to be utilized as aAPC which express membrane bound scFv directed to  CD3, CD28 and CD137 that expand T cells from bone marrow or tumor samples for adoptive immunotherapy of cancer.  This is not commensurate in scope with the present claims which encompass any combination of secreted inhibitory scFv in any combination as is instantly claimed.  Of essential note,  applicant discloses no examples of how utilizing the claimed aAPC comprising the additional claimed elements would be used in conjunction with cells which secrete any scFv directed to a T inhibitory molecule found potentially in the cellular culture media (cytokines, chemokine) or on the surface of either the aAPC or the cells that one desires to expand.  The reference of Turtle et al (Cancer J. 2010; 16(4): 374-381) is a review article which describes the wide variety of aAPC which may be utilized for the expansion of heterogeneous bulk T cell cultures. As such the review references 78 supporting documents spanning over 25 years experimentation to develop optimal aAPC for the expansion and maintenance of T cells alone. The authors in the end conclude that the optimal system has not been defined with a number of competing systems presented (table 1) and that achieving a goal of optimal T cell, and indeed particular beneficial or detrimental subset analysis, will require "detailed analysis" of not only the ex-vivo effects on the T cell product but the in-vivo effects of the derived product (p8 final paragraph). Additionally, with respect to the expansion of T cells and the secretion of a scFv "antibody" directed to inhibitory cytokines in a cell culture media, for example the disclosure of Riley et al (US20130071409A1) details that use of a particular derived aAPC for the expansion of T cells when combined with antibody directed to inhibitory cytokines such as IL-4 and Interferon gamma is relevant to only a subset of CD4+ T cells termed TH17 cells, with use of the particular aAPC. Other T cell subsets are not efficiently expanded by such an aAPC, thus providing an example of the empirical unpredictable nature of aAPC- immune cell interactions for expanding cells for immune therapy the nature of the "inhibitory molecule" targeted and the final product derived thereof. Additionally, in regards to the particular "T inhibitory molecule" or combination thereof that is targeted by the aAPC such as the suspected inhibitory molecule PD-1, one can look to the disclosure of Chicaybam et al (CancerResearch 2014;74(19 Suppl) abstract nr 2797) and Fedorov et al. (Sci Transl Med. 2013 December 11; 5(215): 215ra172.). The disclosure of Chicaybam teaches that surprisingly, PD-1 signaling can actually augment T cell function in particular contexts such as when combined with 4-lBB signals. However as shown by Fedorov, PD-1 signaling is inhibitory when used in other contexts such as in combination with CD28 costimulatory signals. These conflicting results illustrate the essential unpredictable and necessarily empirical nature of determining the effect of modulating the action of purported inhibitory receptors in the context of primary T cells. Therefore, as such it is presented that the nature of modulation of an "inhibitory" molecule on the surface of a T cell, or any complex cell for that matter is a nascent unpredictable technology. Therefore, in order for the specification to be enabling the specification would need to provide a level of detail that is not provided in the instant application (MPEP 2164.03). With respect to the PD-1 molecule which might generally be considered a “T cell inhibitory molecule” , the instant application has simply characterized the level of this molecule on TIL that were expanded in a REP phase with what amounts to a prior art (CD28, CD3, 4-lBBL) K562 aAPC. The specification does not even provide any examples of utilizing an aAPC that expresses a secreted scFv to PD-1 (inhibitor molecule) would successfully be implemented to expand a population of TIL cells for instance. As described above the functioning of a PD-1 in conjunction with CD28 and 4-1BB stimulation as is currently claimed, one would not be clear as to what effect such a combination would have on expansion of tumor infiltrating lymphocytes populations. One would be required to perform a large number of experimental conditions to determine a condition which might meet the claimed function of expanding TIL cells.  Thus, given the unpredictability of the art and the breadth of the claimed secreted scFv and the lack of guidance provided in the instant specification it would require undue experimentation to practice the full scope of the claimed method. One concludes therefore that the applicant has not provided sufficient disclosure to enable the invention as claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 , 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the isolated immune cell" in (b).  There is insufficient antecedent basis for this limitation in the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant has amended independent claim 10 to incorporate the CD28 and CD137 as the costimulatory molecule , therefore the additional components of claim 18 constitute a broader genus of molecule compared to that of claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments Claim Rejections - 35 USC § 102
Applicant’s amendment to the independent claim 1 has obviated the previous rejection of record and therefore this basis of rejection is removed.
                   Response to Arguments Claim Rejections - 35 USC § 112b- indefinite
Applicant’s amendment to claim 21 has obviated the rendered moot the previous rejection of record and therefore this basis of rejection is removed. 
Response to Arguments Claim Rejections - 35 USC § 112a- enablement
	In reply to the previous rejection of record for enablement applicant has amended the independent claims 1 and 10 to require membrane bound scFv which are directed to CD137 and CD28.  Applicant suggests that the amended claims coincide with the scope of enablement conceded by the Office in the previous action.  Substantially this is not the case as the applicant is directed to the rejection presented above which is drawn essentially from the previous rejection of record. Applicant essentially provides no guidance as to the use of the claimed aAPC which secretes a scFv directed to a T cell inhibitory molecule as is described in the rejection above.  In additional argument applicant presents a declaration that the office has not met the burden of illustrating a condition of undue experimentation , but does not provide any detailed rebuttal information or references to the contrary. In contrast, office in this and previous rejection presented three references and corresponding arguments which support the instant enablement rejection. 
Conclusion
Summary: No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644      

/AMY E JUEDES/Primary Examiner, Art Unit 1644